DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/28/2022. As directed by the amendment: claims 9 and 33 have been cancelled, and claims 18 and 34 are withdrawn. Thus, claims 1-8, and 10-32 are presently under examination in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 30 recite that “the first span and the second span are parallel to the line of symmetry through the stem”. However, in the Specifications on page 14, ¶ 48 it states that “each of the first arm 415 and the second arm 420 may be characterized by a span that is generally orthogonal to the line of symmetry”. This is a direct teaching from the Specifications away from what is recited in claims 1 and 30. As best understood, the Examiner interprets the citation of “parallel” (ll.13 and ll.11) in claims 1 and 30 as “orthogonal”, which is commensurate with the teaching from the Specifications, as mentioned above. 

    PNG
    media_image1.png
    699
    757
    media_image1.png
    Greyscale

Additionally, the limitation that “the first span and the second span are parallel to the line of symmetry through the stem” teaches away from the Election/Restriction that applicant made on 1/13/2022. Applicant elected to pursue the species A1, which includes Figure 4 and ¶ 44-50 of the Specifications. Figure 4 depicts the first span and the second span which are orthogonal to the line of symmetry through the stem, as depicted above in the annotated figure 4. The limitations of claims 1 and 30 do not support the elected species including Figure 4 and ¶ 44-50 of the Specifications.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-16, 19-21, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 20160120706 A1) in view of Simmons et al. (US 20150313762 A1). 
	
    PNG
    media_image2.png
    450
    829
    media_image2.png
    Greyscale

Annotated (A) Figure 1 of Collinson, applicable to Claims 1-22

Regarding Claim 1, Collinson discloses sealing compositions for negative pressure treatment systems and wound dressing systems. Collinson teaches a dressing 110 ('dressing', fig.1, ¶ 360) for treating an area around an articulating joint with negative pressure (Abstract, "knee", "elbow" ¶ 76), the dressing comprising:
an attachment device 3970 ('adhesive layer', fig.4C, ¶ 396)
a manifold 3930 ('absorbent layer', fig.4C, ¶ 397) comprising a stem (annotated (A) fig.1), a first arm joined to the stem (annotated (A) fig.1), and a second arm joined to the stem (annotated (A) fig.1),
a cover 3920 ('obscuring layer’, fig.4C, ¶ 389) disposed over the manifold 3930 and coupled to the attachment device 3970 around the manifold 3920 (attachment device 3970 and manifold 3920 are fluidly coupled and are therefore coupled to one another); and an adhesive 3960 ('wound contact layer', fig.4C, layer 3960 is equivalent to layer 3460 comprising at least an adhesive layer, see ¶ 381) on the attachment device 3970 configured to bond to the area around the articulating joint ("sealing the dressing to the healthy skin of a patient surrounding a wound area", ¶ 381)


    PNG
    media_image3.png
    622
    715
    media_image3.png
    Greyscale

Annotated (B) Figure 7 of Collinson

wherein the manifold 3920 has a line of symmetry through the stem (annotated (A) fig.1) (Note: the manifold may be cut into the shape of annotated (A) figure 1, see ¶ 83),
The embodiment of Collinson in Figure 1 fails to teach an attachment device having a treatment aperture and the manifold at least partially exposed through the treatment aperture. 
Simmons discloses reduced-pressure dressings, systems, and methods for use. Simmons teaches a sealing ring 248 with a treatment aperture ("apertures", ¶ 53), where the ring is equivalent to an attachment device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such that an attachment device would have a treatment aperture, and the manifold would be at least partially exposed through the treatment aperture as taught by Simmons, for the purpose of provide suitable attachment sealing device having  apertures, thereby helping distribute shear forces created by the application of reduced pressure at the interface of the dressing bolster and the patient′ epidermis (¶ 55).
The embodiment of Collinson in Figure 1 already teaches the first arm and second arm are parallel to the line of symmetry through the stem (see Annotated (A) fig.1), but fails to teach the first arm has a first span and the second arm has a second span, wherein the first and second spans are interpreted as ‘orthogonal’(see 112(a) rejection above) to the line of symmetry through the stem.  However, the embodiment of Collinson in Figure 7 teaches the first arm has a first span (annotated (B) fig.7), and the second arm has a second span (annotated (B) fig.7). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such that the first arm would have a first span, and the second arm would have a second span, as taught by the embodiment of Collinson in Figure 7, wherein the first span and the second span would be interpreted as ‘orthogonal’ (see 112(a) rejection above) to the line of symmetry through the stem, for the purpose of wrapping the T-shaped dressing around a portion of the patient via the long arm of the T-shape to hold the dressing in place over the wound site/therapy site (¶ 432-433). 

    PNG
    media_image4.png
    560
    627
    media_image4.png
    Greyscale

Annotated (C) Figure 7 of Collinson, applicable to Claims 1-22

    PNG
    media_image5.png
    530
    610
    media_image5.png
    Greyscale

Ratio Annotated (D) Figure 7 of Collinson, applicable to Claims 1-22

Regarding Claim 2, the embodiment of Collinson in Figure 7 teaches the first arm (annotated (C) fig.7) has a greater span ('first span', annotated (C) fig.7) than the second arm (ratio annotated (C) fig.7).

Regarding Claim 3, the embodiment of Collinson in Figure 7 teaches a ratio of the first span ('first span', annotated (D) fig.7) to the second span ('first span', annotated (D) fig.7) is in a range of 1.2 to 3.4 (see ratio annotated (D) fig.7).

Regarding Claim 4, the embodiment of Collinson in Figure 7 teaches a ratio of the first span ('first span', annotated (D) fig.7) to the second span ('first span', annotated (D) fig.7) is in a range of 1.2 to 1.6.
Since the embodiment of Collinson in Figure 7 already teaches ratio in a range of 1.2 to 3.4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collinson’s reference to select a ratio in a range of 1.2 to 1.6, through routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; and since Applicant places no criticality on the range (“may generally be in a range of 1.2 to 3.4. A ratio of 1.2 to 1.6 may be particularly advantageous for some applications”, see page 14, ¶ 49). 

Regarding Claim 5, the embodiment of Collinson in Figure 1 teaches the first arm (annotated (A) fig.1) and the second arm (annotated (A) fig.1) flare away from the stem (annotated (A) fig.1) (to 'flare' is defined as 'gradually become wider at one end' (Dictionary.com). Therefore, the first arm and second arm flare away from the stem by becoming wider at both ends).

Regarding Claim 6, the embodiment of Collinson in Figure 7 teaches the first arm (annotated (C) fig.7) and the second arm (annotated (C) fig.7) comprise converging edges (see annotated (C) fig.7).


    PNG
    media_image6.png
    576
    1151
    media_image6.png
    Greyscale

Annotated (E) Figure 1 of Collinson

Regarding Claim 7, the embodiment of Collinson in Figure 1 teaches the stem (annotated (A) fig.1), the first arm (annotated (A) fig.1), and the second arm (annotated (A) fig.1) define biconcave edges (see annotated (E) fig.1).

Regarding Claim 8, the embodiment of Collinson in Figure 1 teaches the manifold 3920 comprises a face (annotated (E) fig.1) that is biconcave (the dressing is described as 'trimmable' (Abstract, ¶ 39) therefore the face of the manifold can be trimmed to be biconcave). It would be obvious to modify the device of Collison such that the manifold can be trimmed to be biconcave shaped, as shown in fig. 1.

    PNG
    media_image7.png
    341
    424
    media_image7.png
    Greyscale

Zoomed-In Annotated (F) Figure 1 of Collinson, applicable to Claims 1-22

Regarding Claim 10, the embodiment of Collinson in Figure 1 teaches the first arm (annotated (F) fig.1) and the second arm (annotated (F) fig.1) define a void (zoomed-in annotated (F) fig.1) adjacent to each side of the stem (annotated (F) fig.1).

Regarding Claim 11, the embodiment of Collinson in Figure 1 teaches the manifold 3920 has an edge bounding the first arm and the second arm (zoomed-in annotated (F) fig.1); and a portion of the edge bounding the first arm and the second arm converges toward the stem to define a concave void adjacent to each side of the stem (zoomed-in annotated (F) fig.1).

Regarding Claim 12, Collinson teaches the stem (annotated (A) fig.1) comprises flexibility notches 620 ('cells', fig.6, ¶ 427). 

Regarding Claim 13, the embodiment of Collinson in Figure 1 teaches the first arm (annotated (A) fig.1) and the second arm (annotated (A) fig.1) comprise flexibility notches 620 ('cells', fig.6, ¶ 427).

Regarding Claim 14, the embodiment of Collinson in Figure 1 teaches a dressing interface 120 ('port', annotated (A) fig.1, ¶ 356) fluidly coupled to the first arm (annotated (A) fig.1) through the cover 3920 ('obscuring layer’, fig.4C, ¶ 389).

Regarding Claim 15, Collinson teaches the manifold 3930 ('absorbent layer', fig.4C, ¶ 397) comprises foam ('configured to absorb and retain exudate', ¶ 397; 'foam', ¶ 367).

Regarding Claim 16, Collinson teaches comfort layer 3950 ('transmission layer', fig.4C, ¶ 396) coupled to the manifold 3930 (transmission layer 3950 is fluidly coupled to the manifold 3930), the comfort layer 3950 at least partially exposed. Collinson fails to teach the comfort layer at least partially exposed through the treatment aperture. Simmons teaches a sealing ring 248 with a treatment aperture ("apertures", ¶ 53), where the ring is equivalent to an attachment device.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such the comfort layer at least partially exposed through the treatment aperture as taught by Simmons, for the purpose to provide a suitable attachment sealing device having apertures, thereby helping distribute shear forces created by the application of reduced pressure at the interface of the dressing bolster and the patient′ epidermis (Simmons ¶ 55).

Regarding Claim 19, Collinson teaches the adhesive 3960 ('wound contact layer', fig.4C, ¶ 381) is disposed in a border of the attachment device 3970 ('adhesive layer', fig.4C, ¶ 396). The adhesive fluidly extends to the borders of the attachment device and therefore is disposed in a border of the attachment device.

Regarding Claim 20, Collinson teaches the adhesive 3960 ('wound contact layer', fig.4C, ¶ 381) covers at least a portion of the attachment device 3970 ('adhesive layer', fig.4C, ¶ 396) opposite the first arm and the second aim. The adhesive fluidly extends to the borders of the attachment device and therefore covers at least a portion of the attachment device opposite the first arm and the second arm.

Regarding Claim 21, Collinson teaches the adhesive 3960 ('wound contact layer', fig.4C, ¶ 381) covers 50% of the attachment device 3970 ('adhesive layer', fig.4C, ¶ 396) opposite the first arm (annotated fig.1) and the second arm (annotated fig.1). The adhesive fluidly extends to the borders of the attachment device and therefore covers 50% of the attachment device opposite the first arm and the second arm.

Regarding Claim 30, the embodiment of Collinson in Figure 1 teaches a dressing for treating an area with an incision on an articulating joint (Abstract, "knee", "elbow" ¶ 76), the dressing comprising:
an attachment device 3970 ('adhesive layer', fig.4C, ¶ 396);
a manifold 3930 ('absorbent layer', fig.4C, ¶ 397) having a first portion ('first arm', annotated fig.1) configured to cover the incision and a second portion ('second arm', annotated fig.1) configured to cover the area around the articulating joint;
the first portion ('first arm', annotated (A) fig.1) and the second portion ('second arm', annotated (A) fig.1) joined to a stem (annotated (A) fig.1), and 
a cover 3920 ('obscuring layer’, fig.4C, ¶ 389) disposed over the manifold 3930 and coupled to the attachment device 3970 around the manifold 3920 (attachment device 3970 and manifold 3920 are fluidly coupled and are therefore coupled to one another), and
wherein the first span (annotated (A) fig.1) and the second span (annotated (A) fig.1) are parallel (interpreted as ‘orthogonal’, see 112(a) rejection above) to a line of symmetry through the stem (annotated (A) fig.1).
The embodiment of Collinson in Figure 1 fails to teach an attachment device having a treatment aperture and the manifold at least partially exposed through the treatment aperture. The embodiment of Collinson in Figure 1 already teaches the first arm and second arm are parallel (interpreted as ‘orthogonal’, see 112(a) rejection above) to the line of symmetry through the stem (see annotated (A) fig.1, page 5), but fails to teach the first arm has a first span and the second arm has a second span, wherein the first and second spans are parallel to the line of symmetry through the stem. The embodiment of Collinson in Figure 7 teaches the first arm has a first span (annotated (B) fig.7), and the second arm has a second span (annotated (B) fig.7).
Simmons teaches a sealing ring 248 with a treatment aperture ("apertures", ¶ 53), where the ring is equivalent to an attachment device.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such that it would include a treatment aperture, as taught by Simmons, for the purpose to provide a suitable attachment sealing device having apertures, thereby helping distribute shear forces created by the application of reduced pressure at the interface of the dressing bolster and the patient′ epidermis (Simmons ¶ 55), and such that the first portion would comprise a first span and the second portion would comprise a second span, as taught by the embodiment of Collinson in Figure 7, wherein the first span and the second span would be parallel (interpreted as ‘orthogonal’, see 112(a) rejection above), for the purpose of wrapping the T-shaped dressing around a portion of the patient via the long arm of the T-shape to hold the dressing in place over the wound site/therapy site (¶ 432-433). 

Regarding Claim 31, the embodiment of Collinson in Figure 1 teaches the manifold 3930 is a generalized cylinder (see annotated (A) fig.1, when wrapped around a limb, the shape would generally be a cylinder) having a biconcave face (the dressing is described as 'trimmable' (Abstract, ¶ 39) therefore the face of the manifold can be trimmed to be biconcave). It would be obvious to modify the device of Collison such that the manifold can be trimmed to be biconcave shaped, as shown in fig. 1. 

Regarding Claim 32, the embodiment of Collinson in Figure 1 teaches the biconcave face (see annotated (E) fig.1) has contoured extremities ('contour' is defined as "the outline of a figure or body; the edge or line that defines or bounds a shape or object" (Dictionary.com). Therefore, the biconcave face—no matter what the extremities look like—will be contoured.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 20160120706 A1) in view of Simmons et al. (US 20150313762 A1) and Jon (US 8469913 B1). 

Regarding Claim 17, the embodiment of Collinson in Figure 1 teaches the first arm (annotated (A) fig.1) and the second arm (annotated (A) fig.1) comprise a first foam ('foam', ¶ 367), and the stem (annotated (A) fig.1) comprises a second foam ('foam', ¶ 367). However, Collinson fails to teach that the first foam has a different density than the second foam. Jon discloses injured limb protector, and teaches that the first foam has a different density than the second foam (“a dual density material having an outer, first layer 16 which is made of a high-density material, such as polyester foam closed cell material, bonded to an inner, second layer 17 which is made of a low-density material”, col.2, ll.11-34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the embodiment of Collinson in Figure 1 such that that the first foam has a different density than the second foam as taught by Jon, for the purpose allowing manipulation of the pad to conform to a joint (Jon col.2, ll.11-34). 

Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 20160120706 A1) in view of Simmons et al. (US 20150313762 A1) in view of Randolph et al. (US 20140276288 A1). 

Regarding Claim 22, the embodiment of Collinson in Figure 1 teaches the stem (annotated (A) fig.1), the first arm (annotated (A) fig.1), the second arm (annotated (A) fig.1); fluidly coupling a negative-pressure source 150 ('pump', annotated (A) fig.1, ¶ 356) to the manifold 3930; and applying negative-pressure from the negative-pressure source ("The pump 150 is configured to apply negative pressure to the wound site via the dressing", ¶ 360). However, the embodiment of Collinson in Figure 1/Simmons fails to teach a method of treating edema around an articulating joint of a limb, the method comprising: applying the dressing of claim 1 so that the stem is disposed over the articulating joint; wrapping the first arm around a proximal portion of the limb, and wrapping the second arm around a distal portion of the limb. 
Randolph teaches a method of treating edema around an articulating joint of a limb (¶ 2), the method comprising: applying the dressing of claim 1 so that the stem is disposed over the articulating joint ('knee', fig.7A-7C, ¶ 3); wrapping the first arm around a proximal portion of the limb ("wrapping the proximal dressing portion around the upper portion of the limb", fig.7A-7C, ¶ 72); wrapping the second arm around a distal portion of the limb ("wrapping the distal dressing portion partially around the portion of the limb on the distal side", fig.7A-7C, ¶ 72). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the embodiment of Collinson in Figure 1/Simmons such that it would perform a method of treating edema around an articulating joint of a limb, the method comprising: applying the dressing of claim 1 so that the stem is disposed over the articulating joint; wrapping the first arm around a proximal portion of the limb, and wrapping the second arm around a distal portion of the limb as taught by Randolph, for the purpose of treating edema around an articulating joint of a limb by facilitating joint articulation and flexing as well as being adjustable for application to the many variants in the anatomy of a limb (Rudolph ¶ 72). 


    PNG
    media_image8.png
    450
    829
    media_image8.png
    Greyscale

Annotated (G) Figure 1 of Collinson, applicable to Claims 23-29

Regarding Claim 23, the embodiment of Collinson in Figure 1 teaches a dressing for treating an area of tissue with negative pressure (Abstract, ¶ 76), the dressing comprising:
a cover 3920 ('obscuring layer', fig.4C, ¶ 389);
a manifold 3930 ('absorbent layer', fig.4C, ¶ 397);
a first portion ('stem', annotated (G) fig.1);
a second portion ('first arm', annotated (G) fig.1)
a third portion ('second arm', annotated (G) fig.1).
The embodiment of Collinson in Figure 1 fails to teach a sealing ring, a cover having a perimeter coupled to the sealing ring, the treatment aperture, a first portion configured to be disposed over an articulating surface of a limb, a second portion configured to be at least partially wrapped around a proximal portion of the limb, and a third portion configured to be at least partially wrapped around a distal portion of the limb; the second portion comprising a first span, the third portion comprising a second span. The embodiment of Collinson in Figure 1 fails to teach the first arm has a first span and the second arm has a second span, wherein the first and second spans are interpreted as ‘orthogonal’, (see 112(a) rejection above) to the line of symmetry through the stem. 
The embodiment of Collinson in Figure 7 teaches the second portion ('first arm', annotated (B) fig.7) comprising a first span (annotated (B) fig.7) and the third portion ('second arm', annotated (B) fig.7) comprising a second span (annotated (B) fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such that the second portion would comprise a first span, the third portion would comprise a second span, as taught by the embodiment of Collinson in Figure 7, wherein the first span and the second span would be parallel to a line of symmetry through the first portion, for the purpose of wrapping the T-shaped dressing around a portion of the patient via the long arm of the T-shape to hold the dressing in place over the wound site/therapy site (¶ 432-433).
Simmons teaches a sealing ring 248 ('sealing ring', fig.5, ¶ 53) having a treatment aperture ("may be formed with...apertures", ¶ 53), but fails to teach a first portion configured to be disposed over an articulating surface of a limb, a second portion configured to be at least partially wrapped around a proximal portion of the limb, and a third portion configured to be at least partially wrapped around a distal portion of the limb. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson such that it would include a sealing ring, a cover having a perimeter coupled to the sealing ring, and the treatment aperture, as taught by Simmons, for the purpose to provide a suitable attachment sealing device having apertures, thereby helping distribute shear forces created by the application of reduced pressure at the interface of the dressing bolster and the patient′ epidermis (Simmons ¶ 55).
Randolph teaches a first portion configured to be disposed over an articulating surface of a limb ('knee', fig.7A-7C, ¶ 3); a second portion configured to be at least partially wrapped around a proximal portion of the limb ("wrapping the proximal dressing portion around the upper portion of the limb", fig.7A-7C, ¶ 72); and a third portion configured to be at least partially wrapped around a distal portion of the limb ("wrapping the distal dressing portion partially around the portion of the limb on the distal side", fig.7A-7C, ¶ 72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Collinson to include a first portion configured to be disposed over an articulating surface of a limb, a second portion configured to be at least partially wrapped around a proximal portion of the limb, and a third portion configured to be at least partially wrapped around a distal portion of the limb as taught by Randolph, for the purpose of treating edema around an articulating joint of a limb by facilitating joint articulation and flexing as well as being adjustable for application to the many variants in the anatomy of a limb (Randolph ¶ 72).

Regarding Claim 24, the embodiment of Collinson in Figure 1 teaches the second portion ('first arm', annotated (G) fig.1) and the third portion ('second arm', annotated (G) fig.1) flare away from the first portion ('stem', annotated (G) fig.1). To 'flare' is defined as 'gradually become wider at one end' (Dictionary.com). Therefore, the second portion and third portion flare away from the first portion by becoming wider at both ends. 

Regarding Claim 25, the embodiment of Collinson in Figure 7 teaches the second portion ('first arm', annotated (C) fig.7) and the third portion ('second arm', annotated (C) fig.7) comprise converging edges (see annotated (C) fig.7).

Regarding Claim 26, the embodiment of Collinson in Figure 1 teaches the first portion ('stem', annotated (G) fig.1), the second portion ('first arm', annotated (G) fig.1), and the third portion ('second arm', annotated (G) fig.1) define biconcave edges (see annotated (E) fig.1).

Regarding Claim 27, the embodiment of Collinson in Figure 1 teaches the first portion ('stem', annotated (G) fig.1), the manifold 3930 ('absorbent layer', fig.4C, ¶ 397), the second portion ('first arm', annotated (G) fig.1), the third portion ('second arm', annotated (G) fig.1) fluidly coupling a negative-pressure source 150 ('pump', annotated (G) fig.1, ¶ 356) to the manifold 3930; and 
applying negative-pressure from the negative-pressure source ("The pump 150 is configured to apply negative pressure to the wound site via the dressing", ¶ 360).
The embodiment of Collinson in Figure 1/Simmons fail to teach a method of treating edema around an articulating joint of a limb, the method comprising: applying the dressing of claim 23 so that the first portion of the manifold is disposed over the articulating joint; wrapping the second portion around a proximal portion of the limb; wrapping the third portion around a distal portion of the limb; wherein the dressing allows the articulating joint to articulate. Rudolph teaches a method of treating edema around an articulating joint of a limb (¶ 2), the method comprising: applying the dressing of claim 23 so that the first portion of the manifold is disposed over the articulating joint ('knee', fig.7A-7C, ¶ 3); wrapping the second portion around a proximal portion of the limb ("wrapping the proximal dressing portion around the upper portion of the limb", fig.7A-7C, ¶ 72); wrapping the third portion around a distal portion of the limb ("wrapping the distal dressing portion partially around the portion of the limb on the distal side", fig.7A-7C, ¶ 72); wherein the dressing allows the articulating joint to articulate ("facilitates joint articulation and flexing as well as being adjustable for application to the many variants in the anatomy of a limb", ¶ 72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the embodiment of Collinson in Figure 1/Simmons such that a method of treating edema around an articulating joint of a limb, the method comprising: applying the dressing so that the first portion of the manifold is disposed over the articulating joint; wrapping the second portion around a proximal portion of the limb; wrapping the third portion around a distal portion of the limb; wherein the dressing allows the articulating joint to articulate as taught by Randolph, for the purpose of treating edema around an articulating joint of a limb by facilitating joint articulation and flexing as well as being adjustable for application to the many variants in the anatomy of a limb (Rudolph ¶ 72). 

Regarding Claim 28, Collinson teaches the articulating joint is a knee ("knee" ¶ 76).

Regarding Claim 29, Collinson teaches the articulating joint is an elbow ("elbow" ¶ 76).



Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive for the following reasons:

On page 10 of the Applicant’s remarks, the Applicant argues that for claim 1, neither annotated Figure 1 nor annotated Figure 7 of Collinson illustrate that the alleged first arm and the alleged second arm are parallel to a line of symmetry through a stem.
However, the Examiner respectfully disagrees. It is noted that annotated Figure 1 and annotated Figure 7 of Collinson illustrate that the alleged first arm and the alleged second arm are orthogonal to a line of symmetry through a stem. 
Claim 1 recites that “the first span and the second span are parallel to the line of symmetry through the stem”. However, in the Specifications on page 14, ¶ 48 it states that “each of the first arm 415 and the second arm 420 may be characterized by a span that is generally orthogonal to the line of symmetry”. This is a direct teaching from the Specifications away from what is recited in claim 1. As best understood, the Examiner interprets the citation of “parallel” (ll.13 and ll.11) in claims 1 and 30 as “orthogonal”, which is commensurate with the teaching from the Specifications, as mentioned above. 

    PNG
    media_image1.png
    699
    757
    media_image1.png
    Greyscale

Additionally, the limitation that “the first span and the second span are parallel to the line of symmetry through the stem” teaches away from the Election/Restriction that applicant made on 1/13/2022. Applicant elected to pursue the species A1, which includes Figure 4 and ¶ 44-50 of the Specifications. The first span and the second span are orthogonal to the line of symmetry through the stem, as depicted above in the annotated figure 4. 


Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection as fully discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781